Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 12, 2017.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-17-00913-CR



                 IN RE LEXTER KENNON KOSSIE, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              208th District Court
                            Harris County, Texas
                        Trial Court Cause No. 0546166

                        MEMORANDUM OPINION

      On November 20, 2017, relator Lexter Kennon Kossie filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Denise Collins, presiding judge of the 208th District Court of Harris
County, to rule on his application for writ of habeas corpus.

      To be entitled to mandamus relief, a relator must show (1) that the relator has
no adequate remedy at law for obtaining the relief the relator seeks; and (2) what the
relator seeks to compel involves a ministerial act rather than a discretionary act. In
re Powell, 516 S.W.3d 488, 494–95 (Tex. Crim. App. 2017) (orig. proceeding). A
trial court has a ministerial duty to consider and rule on motions properly filed and
pending before it, and mandamus may issue to compel the trial court to act. In re
Henry, 525 S.W.3d 381, 382 (Tex. App.—Houston [14th Dist.] 2017, orig.
proceeding).

      A relator must establish that the trial court (1) had a legal duty to rule on the
motion; (2) was asked to rule on the motion; and (3) failed or refused to rule on the
motion within a reasonable time. Id. It is relator’s burden to provide a sufficient
record to establish that he is entitled to relief. See Walker v. Packer, 827 S.W.2d
833, 839 (Tex. 1992) (orig. proceeding). Relator has failed to do so. Relator has
not provided this court with a file-stamped copy of his application for writ of habeas
corpus. See Henry, 525 S.W.3d at 382. In the absence of a file-stamped copy of
relator’s application for writ of habeas corpus, relator has not established that the
motion is actually pending in the trial court.
      Even if relator had established that his application for writ of habeas corpus
is properly pending, he has not demonstrated that his application was properly
presented to the trial court. Filing a document with the district clerk does not impute
the clerk’s knowledge of the filing to the trial court. In re Chavez, 62 S.W.3d 225,
                                           2
228 (Tex. App.—El Paso 2001, orig. proceeding). The trial court is not required to
consider a motion that has not been called to its attention by proper means. See
Henry, 525 S.W.3d at 382.

      Relator has not shown that he is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.

                                 PER CURIAM


Panel consists of Chief Justice Frost and Justices Busby and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3